     Case 2:17-cv-00970-KJM-AC Document 91 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Yasir Mehmood,                                          No. 2:17-cv-00970-KJM-AC
12                              Plaintiff,                   ORDER
13           v.
14
     Tabassum Sarani,
15
                                Defendant.
16

17          Both plaintiff and defendant are proceeding without representation in this matter, which

18   was stayed by a minute order filed on October 10, 2019. ECF No. 87. The court ordered the

19   parties to file a joint status report by January 8, 2020 and every ninety days thereafter until the

20   stay is lifted. No status report was filed.

21          The parties are directed to file a joint status report within fourteen days. They are

22   cautioned that failures to file any report as required and otherwise to comply with court orders

23   might lead to sanctions, including monetary sanctions, judgment of default, and dismissal.

24          IT IS SO ORDERED.

25   DATED: April 12, 2021.

26




                                                       1
